FIRST AMENDMENT
TO
POOLING AND SERVICING AGREEMENT

This First Amendment to Pooling and Servicing Agreement, dated as of July 5,
2002 (this "Amendment"), is among Prime II Receivables Corporation (the
"Transferor"), FDS Bank, successor in interest to FDS National Bank, as servicer
(the "Servicer"), and JPMorgan Chase Bank, successor in interest to The Chase
Manhattan Bank, as trustee (the "Trustee"). Capitalized terms used in this
Amendment and not otherwise defined have the meanings assigned to such terms in
the Pooling and Servicing Agreement (as defined below).

Preliminary Statements:

1. The Transferor, the Servicer and the Trustee are parties to that certain
Pooling and Servicing Agreement, dated as of January 22, 1997 (as amended,
restated, supplemented or otherwise modified from time to time, the "Pooling and
Servicing Agreement").

2. The Transferor, the Servicer and the Trustee desire to amend the Pooling and
Servicing Agreement to reflect more accurately the calculation of finance
charges thereunder.

3. Section 13.1 of the Pooling and Servicing Agreement permits the amendment of
the Pooling and Servicing Agreement with the consent of the requisite percentage
of the Holders of Investor Certificates.

Agreement:

The Transferor, the Servicer and the Trustee agree to the following terms and
conditions:

Amendment
. On the date of this Amendment, the Pooling and Servicing Agreement is amended
as follows:
 a. The definition of "Default Amount" set forth in Section 1.1 of the Pooling
    and Servicing Agreement is deleted in its entirety and replaced with the
    following:

"Default Amount" shall mean, on any Business Day, (x) the aggregate Outstanding
Balance of Receivables in Accounts that became Defaulted Accounts on such
Business Day that do not constitute finance charges, late fees, or any other fee
or charge minus (y) the portion of the Ineligible Default Amount that does not
constitute finance charges, late fees, or any other fee or late charge.

Effectiveness
. This Amendment shall become effective as of the date hereof upon receipt by
the Agent of counterparts of this Amendment (whether by facsimile or otherwise)
executed by each of the Transferor, the Servicer, the Trustee, and Holders of
Investor Certificates evidencing Undivided Interests aggregating not less than
66 2/3% of the Invested Amount of Series 1997-1.
Continuing Agreement
. The Pooling and Servicing Agreement, as amended by this Amendment, continues
in full force and effect among the Transferor, the Servicer and the Trustee.
Counterparts
. This Amendment may be executed in any number of counterparts and by different
parties on separate counterparts, each of which when so executed shall be deemed
to an original and all of which when taken together shall constitute but one and
the same instrument.
Governing Law
. This Amendment shall be governed by, and construed in accordance with, the
internal laws of the State of New York, without regard to any otherwise
applicable principles of conflicts of law.
Section Headings
. The various headings of this Amendment are included for convenience only and
shall not affect the meaning or interpretation of this Amendment, the Agreement
or any provision hereof or thereof.

[The remainder of this page is intentionally left blank.]

Delivered as of the day and the year first above written.

 

PRIME II RECEIVABLES CORPORATION

, as Transferor



By: /s/ Susan P. Storer
Title: President

 

FDS BANK,

as Servicer



By: /s/ Susan R. Robinson
Title: Treasurer

 

JPMORGAN CHASE BANK

, as Trustee



By: /s/ Craig M. Kantor
Title: Vice President

 

CREDIT SUISSE FIRST BOSTON,
NEW YORK BRANCH,

as Agent



By: /s/ Alberto Zonca
Title: Vice President

By: /s/ Mark Golombeck
Title: Vice President

PNC BANK, NATIONAL ASSOCIATION,

as Agent



By: /s/ John Smathers
Title: Vice President

 